DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 & 8 are objected to because of the following informalities:  
Claim 1, line 5, the term “a combustion chamber” should be corrected to “the combustion chamber”; and 
Claim 8, line 6, the term “at least a” should be corrected “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-13 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the distance (a)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the distance (a)” and “the distance (A)” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Re claim 13, the claim sets forth an "injection or ignition device" in non-antecedent basis form, but claim 1 already sets forth an "injection or ignition device". It is unclear to the Examiner whether these are the same or not. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 14 and 16 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being anticipated by Krenn (US 6,681,727 B2).
Re claims 1 & 14, Krenn (‘727) discloses a cylinder head 1 (fig. 1-7) for an internal combustion engine having at least one cylinder, the cylinder head 1 comprising: 
a combustion chamber (see fig. 1; see also col. 3, lines 1-24); 
a fire deck 2; 
an intermediate deck 4 remote from the combustion chamber; 
a central receptacle (e.g., opening 20; fig. 1) configured and arranged to receive an injection 11; 
at least one valve bridge (see 4 and figures 1 & 5); 
at least two adjacent gas exchange valves 15 (fig. 2-7; col. 3, lines 32-48); 
[a top-down cooling system] having 
a first sub-cooling chamber (e.g., upper chamber 7) which adjoins the intermediate deck 4 and is remote from the combustion chamber (fig. 1-3), and 
a second sub-cooling chamber (e.g., lower cooling chamber 5) which adjoins the fire deck 2 and is in close proximity to the combustion chamber;  
wherein the intermediate deck 4 is arranged between the first sub-cooling chamber 7 and the second sub-cooling chamber 5; and 
at least one first transfer opening (e.g., annular passage 9. Note that the central receptacle is concentric with a cylinder axis of the at least one cylinder) is arranged between the first sub-cooling chamber 7 and the second sub-cooling chamber 5 in the region of the central receptacle 20; and  
at least one second transfer opening (e.g., vent 8) between the first sub-cooling chamber 7 and the second sub-cooling chamber 5 is arranged in the region of the at least one valve bridge (see 4) between the at least two adjacent gas exchange valves 15.  	
Note that in claim 1 above, the limitation “a top-down cooling system” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Please also note, the manner in which coolant is introduced to and removed from the cylinder head coolant channels/chambers will depend on the details of the engine in which they are to be used, and particularly the details of its cooling system.
Re claim 2, the limitation “wherein the first sub-cooling chamber is arranged above the second sub- cooling chamber and coolant within the first sub-cooling chamber is configured and arranged to flow via the first transfer opening and the at least one second transfer opening in the  region between the at least two adjacent gas exchange valves into the second sub-cooling chamber” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Again, it is duly noted that the manner in which coolant is introduced to and removed from the cylinder head coolant channels/chambers will depend on the details of the engine in which they are to be used, and particularly the details of its cooling system.
Re claim 4, Krenn also teaches wherein the at least one second transfer opening 8 (fig. 1) is inclined in the direction of a flow direction of the coolant in the valve bridges (see 4), wherein the inclination of the at least one second transfer opening 8 deviates from a cylinder axis 6 by about 0 degrees.
Re claims 5 & 16, Krenn (‘727) also implicitly teaches a hot spot of the fire deck 2 (Note, any upper portion of the fire deck 2, or the entire fire deck 2 for that matter, can be considered a hot spot since it is right above the combustion chamber where combustion occurs); and wherein  the at least one second transfer opening 8 is arranged above the hot spot (again, implicitly taught by Krenn), and wherein the second transfer opening 8 is directed towards the hot spot. 
Re claim 6, Krenn (‘727) also teaches wherein the at least one second transfer opening 8 (fig. 1) is parallel to a cylinder axis 6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenn (‘727) in view of Poschl et al. (US 2010/0132639 A1).
Re claims 3 & 13, Krenn teaches the invention as essentially claimed. However, Krenn is completely silent with regards to the first transfer opening being formed with an especially continuous taper in the direction of the second sub-cooling chamber.  Krenn also fails to explicitly teach the method of cooling the cylinder head wherein coolant flows into the first sub-cooling chamber of the cylinder head, at least part of the coolant flows from the first sub-cooling chamber into the second sub-cooling chamber via the at least one first transfer opening in the region of the central receptacle for an injection or ignition device, and wherein the coolant exits the cylinder head after flowing through the second sub-cooling chamber, characterized in that at least a further part of the coolant flows from the first sub-cooling chamber via the at least one second transfer opening in the region of the at least one valve bridge between two adjacent gas exchange valves into the second sub-cooling chamber.
However, the patent application to Poschl teaches a very similar cylinder head cooling system and method wherein the cylinder head is provided with a first transfer opening 8 (fig. 1-2 and par. 0012) being formed with an especially continuous taper (see fig. 2) in the direction of a second sub-cooling chamber 7, and wherein coolant flows into the first sub-cooling chamber 6 of the cylinder head 1, at least part of the coolant flows from the first sub-cooling chamber 6 into the second sub-cooling chamber 7 via the at least one first transfer opening 8 in the region of the central receptacle (fig. 2) for an injection device, and wherein the coolant exits the cylinder head 1 after flowing through the second sub-cooling chamber 7, wherein at least a further part of the coolant flows from the first sub-cooling chamber 6 via the at least one second transfer opening 9 in the region of the at least one valve bridge (see fig. 1-2) between two adjacent gas exchange valves into the second sub-cooling chamber 7.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first transfer opening of the cylinder head and its method of providing coolant of Krenn, as clearly suggested and taught by Poschl, in order to achieve an improved cooling of thermally critical areas, especially the bottom partial cooling chamber of the cylinder head and the liners (see par. 0003).
Claim(s) 7, 12, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenn (‘727).
Re claims 7, 12 & 17, Krenn teaches the invention as essentially claimed including wherein the at least one valve bridge (see 4; see also fig. 1 & 5) includes at least two valve bridges. However, Krenn is completely silent with regards to wherein a distance between the at least one second transfer opening and a cylinder axis is 15% to 40% or 20-25%, of the diameter of the cylinder, and wherein a distance between the at least one second transfer opening and a cylinder axis is less than a distance between a valve axis of at least one adjacent gas exchange valve of the at least two adjacent gas exchange valves and a cylinder axis.  However, it would have been an obvious matter of design choice to make the distance between the cylinder axis and the at least one transfer opening to be of a variety relative sizes and/or proportions as desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art because it has been held that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications.  
Re claim 15, Krenn teaches the invention as essentially claimed except for wherein the inclination of the at least one second transfer opening deviates from the cylinder axis by 15° to 30°.  However, it would have been an obvious matter of design choice to provide the inclination angle dimensions as claimed because it has been held that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications.  
Claim(s) 8-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenn (‘727) in view of Mac Vicar et al. (US 2005/0193966 A1). 
Re claim 8,  Krenn teaches the invention as essentially claimed including wherein the at least one valve bridge includes at least two valve bridges; however, Krenn is completely silent with regards to wherein the at least one second transfer opening includes a first and a second second transfer opening; and wherein the first second transfer opening 517/439,788is arranged in the region of a first valve bridge of the at least two valve bridges and the second second transfer opening is arranged in the region of a second valve bridge of the at least two valve bridges.  
The patent application to Mac Vicar (‘966) teaches a very similar cylinder head cooling system wherein at least one second transfer opening (e.g., coolant by-pass ports 65’; see fig. 9B & 10; par. 0053) includes a first and a second second transfer opening 65’; and wherein the first second transfer opening 65’ 517/439,788is arranged in the region of a first valve bridge of the at least two valve bridges and the second second transfer opening (also 65’) is arranged in the region of a second valve bridge of the at least two valve bridges see (fig. 9B & 10).  
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cylinder head of Krenn, such that the cylinder head comprises at least two valve bridges wherein the at least one second transfer opening includes a first and a second second transfer opening; and wherein the first second transfer opening 517/439,788is arranged in the region of a first valve bridge of the at least two valve bridges and the second second transfer opening is arranged in the region of a second valve bridge of the at least two valve bridges, as clearly suggested and taught by Mac Vicar, in order to provide improved heat transfer and valve seat cooling (see par. 0024). 
Re claims 9-10, Krenn/Mac Vicar teaches the invention as essentially claimed. Mac Vicar further teaches wherein the at least one valve bridge includes at least three valve bridges (see fig. 9B & 10), the at least one second transfer opening (e.g., coolant by-pass ports 65’) sis arranged in each case in the region of a first valve bridge, a second valve bridge and a third valve bridge of the at least three valve bridges, and wherein the at least one second transfer opening includes at least two second transfer openings (65’) equidistant from a cylinder axis (see fig. 9B).  
Re claims 11 & 19, Krenn/Mac Vicar teaches the invention as essentially claimed. Krenn/Mac Vicar further explicitly teach wherein the at least one second transfer opening (65’; see fig. 9B & 10) further includes a third second transfer opening 65’, wherein centers of the at least three second transfer openings lie on a circular line around the cylinder axis. Krenn/Mac Vicar discloses the invention but is silent regarding the design as claimed for the diameter of the circular line being 30% to 80% or 35% to 50% of the diameter of the cylinder.  However, it would have been an obvious matter of design choice to provide the diameter percentage for the circular line as claimed because it has been held that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications.
Re claim 18, Krenn/Mac Vicar teaches the invention as essentially claimed including wherein the at least one valve bridge (see 4 of figures 1 & 5) includes at least four valve bridges, and a fourth valve bridge of the at least four valve bridges is arranged in the region of the at least one second transfer opening 8.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747